MEMORANDUM **
Eduardo Hernandez appeals from his sentence imposed following his conviction for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326. Hernandez contends that district court err by sentencing him to a term of 51 months when he only pled to the elements of 8 U.S.C. § 1326(a), which carries a maximum sentence of two years. He contends that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) is no longer good law. This issue is foreclosed. See United States v. Weiland, 420 F.3d 1062, 1080 n. 16 (9th Cir.2005) (holding that we are bound to follow Almendarez-Torres even though it has been called into question, unless it is explicitly overruled by the Supreme Court).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.